Case: 4:19-cr-00697-SRC-SPM Doc. #: 34 Filed: 03/12/20 Page: 1 of 1 PageID #: 92



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )          Case No. 4:19 CR 697 SRC/SPM
                                                  )
 EARL WATKINS,                                    )
                                                  )
                Defendant.                        )

                                             ORDER

       Defendant has filed a pro se Request for Discovery and Motion for Specific Kyles and

Brady Information. (Doc. 31). However, Defendant is represented by counsel in this matter and

“[t]here is no constitutional or statutory right to simultaneously proceed pro se and with benefit of

counsel.” United States v. Agofsky, 20 F.3d 866, 72 (8th Cir. 1994); see 28 U.S.C. § 1654.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s pro se Motion for Specific Kyles and Brady

Information (Doc. 31) is DENIED without prejudice subject to refiling through counsel.



                                      SHIRLEY PADMORE MENSAH
                                      UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of March, 2020.
